     Case: 4:19-cv-00018-SA-JMV Doc #: 80 Filed: 05/05/20 1 of 16 PageID #: 1460




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT COURT
                                GREENVILLE DIVISION

TAWANA FRIEND                                                                        PLAINTIFF

V.                                                   CIVIL ACTION NO: 4:19-CV-18-SA-JMV

CITY OF GREENWOOD, MISSISSIPPI et al                                             DEFENDANTS

                          ORDER AND MEMORANDUM OPINION

       Tawana Friend filed her Complaint [2] on November 1, 2018, alleging race and gender

discrimination claims against the City of Greenwood, its Mayor and Chief of Police, and members

of the City Council in their official capacities. The Defendants filed a Motion for Summary

Judgment [57] seeking a summary dismissal of Friend’s claims against them. The issues are fully

briefed and ripe for review.

                               Factual and Procedural Background

       Tawana Friend, an African American female, was hired by the Greenwood Police

Department in May of 2013. She initially worked as a patrol officer and was eventually assigned

to the SWAT team in 2014. Two years later, the Department transferred Friend to the juvenile

division.

       On October 27, 2016, Friend responded to a call involving an 11-year-old child who was

allegedly causing a disturbance in the community. After arriving at the scene, Friend investigated

the incident and eventually arrested the juvenile. She transported the juvenile to the police annex

near the department headquarters. There, Friend allegedly retrieved a belt and whipped the child

at the request of the child’s grandmother. When Chief Ray Moore learned of the incident, he placed

Friend on suspension with pay until the completion of an internal affairs investigation. After

investigating the matter, the Department concluded that Friend violated the Department’s policies
    Case: 4:19-cv-00018-SA-JMV Doc #: 80 Filed: 05/05/20 2 of 16 PageID #: 1461




and procedures. The Department held an administrative hearing on December 27, 2016 to discuss

the violations with Friend and give her an opportunity to be heard prior to any disciplinary actions

being taken against her. Friend was temporarily suspended without pay, placed on a one-year

probationary period, and transferred back to the patrol division.

       While her probation prohibited her from working on the SWAT team, the Chief allowed

Friend to continue training with the SWAT team. During that time, Commander Byron Granderson

was leading the team. Friend became romantically involved with Granderson despite the

Department’s policy prohibiting romantic relationships between supervisors and subordinates.

Faced with push back, Friend stopped training with the SWAT team and remained in a relationship

with Granderson.

       Throughout her career with the Department, Friend was denied two promotions. She first

took the promotion exam, which is required for all candidates, in 2015 and passed. However, after

applying for a promotion to become a sergeant, Friend was not promoted because she did not have

the requisite three years of experience with the Department. Friend admitted in her deposition that

she was not qualified but believed she deserved the promotion because she was more qualified

than male officers who were promoted. The second time she applied for a promotion, Friend still

did not have the requisite three years of experience as a full-time patrol officer. After she took the

exam, the Chief suddenly stopped the promotion process due to complaints that unqualified

individuals were applying and being promoted. Friend was not pleased with the Department’s

promotion process. Friend testified that if she was not qualified, the Chief should not have allowed

her to take the test. Chief Moore testified that he allowed Friend to take the exam for the experience

and to prepare her for when she is qualified for the promotion.




                                                  2
     Case: 4:19-cv-00018-SA-JMV Doc #: 80 Filed: 05/05/20 3 of 16 PageID #: 1462




        In July of 2017, Friend and two other officers complained to Mayor Carolyn McAdams

about the Chief’s management of the Department and the promotion process. According to the

Mayor, Friend did not mention discrimination during the meeting, but Friend recalls that she

discussed with the Mayor the Department’s disparate treatment of African American officers.

        On October 23, 2017, the Department received a complaint regarding an alleged off-duty

incident involving Friend, her sister, and her sister’s ex-boyfriend. The complaint alleged that on

October 22, 2017, Friend left her house and rode around searching for her sister and her sister’s

ex-boyfriend. According to the complaint, she found them in a heated argument. Friend proceeded

to approach the couple with her personal weapon drawn. Friend testified in her deposition that she

was not carrying her police weapon.

        On October 25, 2017, the Department conducted an internal affairs investigation, through

which it was determined that Friend violated Department and City policies and procedures. A pre-

termination hearing was held on January 22, 2018, and Friend was terminated a day later.

        After her termination, Friend filed an EEOC Charge with the Equal Employment

Opportunity Commission (“the Commission”) on March 7, 2018, alleging that she was denied a

promotion on two separate occasions because of her race and sex. She also claimed that she was

terminated in retaliation to the complaints she filed against the Chief and the Department. After

receiving a Right to Sue letter from the Commission, Friend file a her Complaint [2] on November

1, 2018, in the Leflore County Circuit Court against the City of Greenwood, Mississippi, Mayor

Carolyn McAdams, Chief of Police Ray Moore, and members of the Greenwood City Council in

their official capacities. In addition to the discrimination and retaliation claims, the Plaintiff alleges

conspiracy claims under 42 U.S.C. §§ 1985 and 1986 in addition to a state law wrongful discharge

claim. The Defendants removed the case to this Court on January 28, 2019. See Notice of Removal



                                                    3
    Case: 4:19-cv-00018-SA-JMV Doc #: 80 Filed: 05/05/20 4 of 16 PageID #: 1463




[1]. Presently before the Court is the Defendants’ Motion for Summary Judgment [57] seeking

dismissal of Friend’s claims.

                                          Legal Standard

       Summary Judgment is warranted when the evidence reveals no genuine dispute regarding

any material fact, and the moving party is entitled to judgment as a matter of law. FED. R. CIV. P.

56(a). The rule “mandates the entry of summary judgment, after adequate time for discovery and

upon motion, against a party who fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party will bear the burden of proof at

trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986).

       The moving party “bears the initial responsibility of informing the district court of the basis

for its motion and identifying those portions of [the record] which it believes demonstrate the

absence of a genuine issue of material fact.” Id. at 323, 106 S. Ct. 2548. The nonmoving party

must then “go beyond the pleadings” and “designate ‘specific facts showing that there is a genuine

issue for trial.’” Id. at 324, 106 S. Ct. 2548 (citation omitted). In reviewing the evidence, factual

controversies are to be resolved in favor of the non-movant, “but only when both parties have

submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994) (en banc). When such contradictory facts exist, the Court may “not make credibility

determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

150, 120 S. Ct. 2097, 147 L. Ed. 2d 105 (2000). Conclusory allegations, speculation,

unsubstantiated assertions, and legalistic arguments are not an adequate substitute for specific facts

showing a genuine issue for trial. TIG Ins. Co. v. Sedgwick James of Wash., 276 F.3d 754, 759

(5th Cir. 2002); SEC v. Recile, 10 F.3d 1093, 1097 (5th Cir. 1997); Little, 37 F.3d at 1075.




                                                  4
     Case: 4:19-cv-00018-SA-JMV Doc #: 80 Filed: 05/05/20 5 of 16 PageID #: 1464




                                            Analysis and Discussion1

         In her Complaint [2], the Plaintiff alleges that the Defendants violated Title VII of the Civil

Rights Act of 1964, Sections 1981, 1985, 1986, and the McArn state statute when she was allegedly

denied a promotion because of her race and sex. She also claims that she was retaliated against

after she was reinstated.

    I.       Title VII and Section 1981 Claims

         First, the Defendants argue that the Plaintiff’s sex and race discrimination claims should

be procedurally barred because the allegations made in her deposition testimony expand her claims

beyond the factual basis included in her EEOC charge.

         The Court’s consideration of this issue “must begin with [a] conviction that procedural

technicalities are not to stand in the way of Title VII complaints.” Sanchez v. Standard Brands,

Inc., 431 F.2d 455, 465 (5th Cir. 1970). To do so would “falsify the Act’s hopes and ambitions.”

See id. At the outset, the Court acknowledges that “the scheme of redress for employment

discrimination under Title VII of the Civil Rights Act of 1964 requires a complainant to file a

‘charge’ with the Equal Employment Opportunity Commission within a certain time after the

conduct alleged.” Edelman v. Lynchburg College, 535 U.S. 106, 108, 122 S.Ct. 1145, 1147, 152

L.Ed.2d 188 (2002); 42 U.S.C. §2000e-5(e)(1). As the Supreme Court aptly clarified in Fort Bend

County, Texas v. Davis, this requirement, although procedurally mandatory, is not jurisdictional.

139 S.Ct. 1843, 204 L. Ed. 2d 116 (2019). The Fifth Circuit stated in Sanchez that “in analyzing


1
  Before proceeding to its analysis, the Court feels compelled to note the quality of briefing submitted in this case. In
response to the Defendants’ Motion for Summary Judgment, the Plaintiff filed a 28-page response. This response
included a 26-page recitation of facts, and a three-paragraph legal analysis which cites to only one case and fails to
refute many of the Defendants’ arguments in their brief. The Court cannot assume arguments on behalf of the Plaintiff
because “the Court is under no ‘duty to sift through the record in search of evidence to support a party’s opposition to
summary judgment.” Jackson v. Cal-W. Packaging Corp., 602 F.3d 374, 379–80 (5th Cir. 2010) (citation and
quotation marks omitted); see also FED. R. CIV. P. 56(c)(3) (“The court need consider only the cited materials.”).
Instead, the Court will consider, to the extent that it can, the Plaintiff’s factual assertions in her brief and the
Defendants’ brief and exhibits.

                                                           5
    Case: 4:19-cv-00018-SA-JMV Doc #: 80 Filed: 05/05/20 6 of 16 PageID #: 1465




[a claim of discrimination], we begin with the obvious proposition that the crucial element of a

charge of discrimination is the factual statement contained therein. Everything else entered on the

form is, in essence, a mere amplification of the factual allegations.” 431 F.2d 455, 462 (5th Cir.

1970). The Fifth Circuit also held that “the scope of a Title VII complaint is limited to the scope

of the EEOC investigation which can reasonably be expected to grow out of the charge of

discrimination.” Young v. City of Houston, 906 F.2d 177, 179 (5th Cir. 1990); citing Sanchez, 431

F.2d at 466.

       In her EEOC charge, Friend outlined her claims of discrimination and her belief that

African American officers were being passed over for promotions because of their race. She wrote

“I believe I am being discriminated against because of my race and sex, black female and

retaliation in violation of Title VII.” See EEOC Charge [57-17]. Most, if not all, of the factual

basis is a timeline of when she filed grievances and when she objected to the alleged

discrimination. She included facts of her verbal complaints to the Mayor and Regina Rick about

her concerns with the Department’s failure to promote African American officers. Other than the

timeline, Friend’s EEOC charge is void of facts surrounding the alleged sexual harassment with

the exception of one line—“the Chief would stare at me.” [57-17].

       Based on the guiding principles discussed above, the Plaintiff’s failure to include a more

detailed factual basis does not administratively or procedurally bar her claims. However, because

the information contained within the EEOC Charge establishes the scope of litigation, the Court

limits its analysis to the facts in the Charge and the corresponding testimony in the Plaintiff’s

deposition.




                                                6
     Case: 4:19-cv-00018-SA-JMV Doc #: 80 Filed: 05/05/20 7 of 16 PageID #: 1466




        A. Race Discrimination

        The Defendants contend that even if the Court finds the Plaintiff exhausted her

administrative remedies, she still cannot make out a prima facie case of discrimination or

retaliation under Title VII and Section 1981.2 At the forefront of the Plaintiff’s claims is her

allegation that she was denied a promotion twice because of her race. The Plaintiff must therefore

establish a prima facie case tending to show that the Defendants’ failure to promote her was

because of her race. See Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 101 S.Ct.

1089, 67 L. Ed. 2d 207 (1981). To do that, she “ . . . must prove by a preponderance of the evidence

that she applied for an available position for which she was qualified, but was rejected under

circumstances which give rise to an inference of unlawful discrimination.” Id at 254. “The burden

of establishing a prima facie case of disparate treatment is not onerous.” Id. Specific to race

discrimination claims, the Court in McDonnell Douglas Corporation v. Green held that a plaintiff

must show

                 (i) that she belongs to a racial minority; (ii) that she applied and was
                 qualified for a job for which the employer was seeking applicants;
                 (iii) that, despite her qualifications, she was rejected; and (iv) that,
                 after her rejection, the position remained open and the employer
                 continued to seek applicants from persons of complainant's
                 qualifications

411 U.S. 792, 802, 93 S.Ct. 1089, 1824, 67 L. Ed. 2d 207 (1981).

        Here, it is undisputed that Friend, an African American female, is a member of a protected

class. The Defendants argue that Friend cannot establish that she was qualified for the promotion.

According to Chief Moore’s deposition testimony, an officer must possess a minimum of three

years of experience as a full-time officer to qualify for a promotion. See Chief Moore’s Deposition


2
    “The elements of the claims under Title VII and 42 U.S.C § 1981 are identical.” Casarez v. Burlington
Northern/Santa Fe Co., 193 F.3d 334, 337 n. 3 (5th Cir. 1999). Therefore, the Court will analyze Friend’s Title VII
and Section 1981 claims together.

                                                        7
    Case: 4:19-cv-00018-SA-JMV Doc #: 80 Filed: 05/05/20 8 of 16 PageID #: 1467




[57-3]. Friend admitted that she was not qualified at the time that she was denied a promotion on

both occasions. See Plaintiff’s Deposition [57-1]. Friend testified that if she was not qualified, the

Department should not have allowed her to take the promotion exam. Chief Moore testified,

however, that because he saw a bright future for Friend, he wanted her to take the exam so she

could be prepared for the process when she became qualified. See Chief Moore’s Deposition [57-

3]. Notwithstanding Chief Moore’s intentions, Friend, by her own admission, did not possess the

required three years of experience and was not qualified for a promotion. Thus, even viewing the

evidence in the light most favorable to her, the Plaintiff cannot establish a prima facie case of race

discrimination pursuant to Title VII or Section 1981.

       B. Sex Discrimination/Hostile Work Environment

       In addition to a claim of race discrimination, the Plaintiff claims that she was subjected to

a hostile work environment because of her gender. “A hostile work environment exists ‘when the

workplace is permeated with discriminatory intimidation, ridicule, and insult that is sufficiently

severe or pervasive as to alter the conditions of the victim’s employment and create an abusive

working environment.’” Stewart v. Mississippi Transp. Com’n., 586 F.3d 321, 328 (5th Cir. 2009);

citing National R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 116, 122 S.Ct. 2061, 2074, 153 L.

Ed. 2d 106 (2002). To succeed on a hostile-work-environment claim,

               a plaintiff must show “five elements: (1) the plaintiff belongs to a
               protected group; (2) she was subjected to unwelcome sexual
               harassment; (3) the harassment complained of was based on sex; (4)
               the harassment affected a term, condition, or privilege of her
               employment; and (5) her employer knew or should have known of
               the harassment and failed to take prompt remedial action.

Jones v. Flagship Int’l, 793 F.2d 714, 719-20 (5th Cir. 1986).

       Here, there is no dispute that Friend is a member of a protected class, as addressed above.

As to unwelcomed sexual harassment, Friend claims that she was sexually harassed by Chief

                                                  8
     Case: 4:19-cv-00018-SA-JMV Doc #: 80 Filed: 05/05/20 9 of 16 PageID #: 1468




Moore. According to Friend, “there were times when Chief Moore would just stare at [her] when

she came to the office wearing street clothes. He would be staring in the direction of her rear end.”

See Plaintiff’s Response [70]. She added that on one occasion while walking to the office with a

dress on, the Chief stopped in front of her and stared at her. Friend claims that the other officers

replied that the Chief was watching her behind. Thus, viewing the facts in the light most favorable

to the Plaintiff, the Court finds that the Plaintiff satisfied this factor.

        Next, the harassment complained of must be based on sex. There is no indication that

Friend complained of such harassment to anyone within the department or the Mayor. All of the

grievances submitted by Friend related to the Department’s alleged failure to promote African

American officers. In addition, Friend did not allege that the purported sexual harassment was

based on her sex but viewing the facts in the light most favorable to her, the Court can infer that

Chief Moore was allegedly staring at her body because she was female.

        The Plaintiff must also show that it affected the terms, conditions, or privilege of her

employment. “To affect a term, condition, or privilege of employment, ‘sexual harassment must

be sufficiently severe or pervasive so as to alter the conditions of employment and create an

abusive environment.’” Stewart v. Mississippi Transp. Com’n., 586 F.3d 321, 328 (5th Cir. 2009);

citing National R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 116, 122 S.Ct. 2061, 2074, 153

L. Ed. 2d 106 (2002). “To determine whether conduct is severe or pervasive, we will look to the

totality of the circumstances.” Lauderdale v. Tex. Dep't of Criminal Justice, Institutional Div., 512

F.3d 157, 163 (5th Cir. 2007). “Relevant factors include ‘the frequency of the discriminatory

conduct; its severity; whether it is physically threatening or humiliating, or a mere offensive

utterance; and whether it unreasonably interferes with an employee's work performance.’” Harvill

v. Westward Communications, LLC, 433 F.3d 428, 434 (5th Cir. 2005) (quoting Harris v. Forklift



                                                     9
    Case: 4:19-cv-00018-SA-JMV Doc #: 80 Filed: 05/05/20 10 of 16 PageID #: 1469




Sys., Inc., 510 U.S. 17, 23, 114 S.Ct. 367, 126 L. Ed. 2d 295 (1993)). Finally, the conduct must be

both “objectively offensive, meaning that a reasonable person would find it hostile and abusive,

and subjectively offensive, meaning that the victim perceived it to be so.” Shepherd v. Comptroller

of Pub. Accounts, 168 F.3d 871, 874 (5th Cir. 1999).3

         As to the relevant factors outlined in Harvill, Friend does not indicate the frequency of

Chief Moore’s alleged conduct. She testified about two occasions when she saw him looking at

her in an inappropriate way. These infrequent encounters, although subjectively offensive to

Friend, do not appear to rise to the level of severity needed for a cognizable sexual harassment

claim compared to other cases where the Fifth Circuit found that the conduct was insufficient to

establish sexual harassment. See Gibson v. Potter, 264 Fed. Appx. 397, 400 (5th Cir. 2008) (stating

“the determination of whether alleged conduct is sufficiently severe or pervasive is not an exact

science, but this court’s [the Fifth Circuit] decisions on this issue provide guidance.”). For

example, in Paul v. Northrop Grumman Ship Systems, the Fifth Circuit held that a single incident

of physical touching of an employee’s breast, hips and buttocks with his chest and pelvic region

was not severe or pervasive to constitute sexual harassment. 309 Fed. Appx. 825 (5th Cir. 2009).

The Court reasoned that “while an isolated incident—reflecting conduct that is not pervasive or

frequent—may be sufficiently severe to constitute sexual harassment, it must be extremely serious

in order to amount to discriminatory changes in the terms and conditions of employment.” Id.

(quoting Faragher v. City of Boca Raton, 524 U.S. 775, 788, 118 S.Ct. 2275, 141 L. Ed. 2d 662

(1998)).



3
  Before addressing severity or pervasiveness, it is important to note the seriousness of sexual harassment claims and
the unfortunate consequence that such conduct has on employees. Under the current framework, litigants are required
to assert the various incidents which they believe were ones of abominable harassment, and watch courts compare
such conduct to others and render their experiences either severe or not severe enough. Because of consequences of
this reality, this Court does not doubt the subjective beliefs or experiences of the Plaintiff in this case. The Court is
only concerned with whether the conduct she alleges is objectively offensive, as Fifth Circuit precedent demands.

                                                          10
    Case: 4:19-cv-00018-SA-JMV Doc #: 80 Filed: 05/05/20 11 of 16 PageID #: 1470




       The Court has not located, and the Plaintiff has not cited, any cases where the alleged

conduct solely included incidents of the alleged harasser staring at the victim’s body. While not

factually identical, cases where the alleged harasser makes offensive comments towards the

plaintiff provide some guidance. Even in cases where there is no physical touching and only words,

the Fifth Circuit found that “mere utterance of an . . . epithet which engenders offensive feelings

in an employee’ does not sufficiently effect the conditions of employment.” Harris v. Forklift Sys.,

Inc., 510 U.S. 17, 21, 114 S.Ct. 367, 370, 126 F. Ed. 2d 295 (1993) (citations omitted). Similarly,

in Hockman v. Westward Communications, LLC., the Fifth Circuit found that even remarks about

the employee’s body, grabbings and brushings against Hockman’s breasts or behind, and attempts

to kiss her were not severe enough to constitute sexual harassment. 407 F.3d 317, 328 (5th Cir.

2004). Thus, conduct more severe than the alleged conduct here was found insufficient to establish

a cognizable claim of sexual harassment.

       Viewing the evidence in her favor, Friend was subjectively offended by the alleged

conduct. But, as the Fifth Circuit instructed in Shepherd, the Court is to apply both an objective

and subjective standard. See Shepherd, 168 F.3d at 874. Objectively speaking, the alleged conduct

appears less severe than conduct that the Fifth Circuit has deemed insufficient to establish a sex

discrimination claim. Thus, the Plaintiff fails to establish a cognizable claim of sexual harassment.

       C. Retaliation

       In addition to the race and sex discrimination claims, Friend alleges that her termination

was an unlawful retaliation in response to the complaints and grievances she made against the

Department. The Defendants argue that Friend cannot establish a prima facie case of retaliation

and otherwise cannot establish pretext.




                                                 11
    Case: 4:19-cv-00018-SA-JMV Doc #: 80 Filed: 05/05/20 12 of 16 PageID #: 1471




         “Title VII’s antiretaliation provision forbids employer actions that discriminated against

an employee because she has opposed a practice that Title VII forbids or has ‘made a charge,

testified, assisted, or participated in a Title VII investigation, proceeding, or hearing.” Burlington

Northern and Santa Fe Ry. Co. v. White, 548 U.S. 53, 59, 126 S.Ct. 2405, 2410, 165 L. Ed. 2d 345

(2006) (internal quotations omitted); 42 U.S.C. § 2000e-3(a).

         “To establish a prima facie case of retaliation, the plaintiff must establish that: (1) [s]he

participated in an activity protected by Title VII; (2) her employer took an adverse employment

action against him; and (3) a causal connection exists between the protected activity and the

adverse employment action.” McCoy v. City of Shreveport, 492 F.3d 551, 556-57 (5th Cir. 2007)

(citations omitted). “If the Plaintiff makes a prima facie showing, the burden then shifts to the

employer to articulate a legitimate, nondiscriminatory or nonretaliatory reason for its employment

action.” Id. (citing Russell v. McKinney Hosp. Venture, 235 F.3d 219, 222 (5th Cir. 2000)). “The

plaintiff then bears the ultimate burden of proving that the employer’s proffered reason is not true

but instead is a pretext for the reason discriminatory or retaliatory purpose.” Id.

         Friend’s retaliation claim, much like the others, was not supported by legal argument in

her Response [61] to the Defendants’ Motion for Summary Judgment [57]. As discussed above,

the plaintiff’s three-paragraph legal analysis covers only the elements of her race discrimination

claim and briefly mentions her Sections 1985 and 1986 claims. Because the Plaintiff abandoned

her claim and conceded the Defendants’ arguments, the Court finds that the Plaintiff’s failure to

respond is a waiver. See United States v. Reagan, 596 F.3d 251, 254 (5th Cir. 2010) (holding that

failure to adequately brief an argument results in a waiver). Thus, the Plaintiff’s retaliation claim

fails.




                                                  12
    Case: 4:19-cv-00018-SA-JMV Doc #: 80 Filed: 05/05/20 13 of 16 PageID #: 1472




   II.      Sections 1985 and 1986 Claims

         In her Complaint [2], Friend alleged that Defendants McAdams and Moore, while acting

under color of law, conspired to deprive Friend of a right secured under the Fourteenth

Amendment, Section 1983, and other relevant statutes. In particular, she argues that the Mayor

and Police Chief conspired to prevent her from getting a promotion by disregarding the rules and

regulations governing promotions within the Department and ignoring Friend’s constant

complaints about being mistreated and discriminated against.

         “To state a cognizable claim under § 1985(3), a plaintiff must allege that (1) a racial or

class-based discriminatory animus lay behind the conspiracy and (2) the conspiracy aimed to

violate rights protected against private infringement.” Horaist v. Doctor’s Hosp. of Opelousas, 255

F.3d 261, 270 (5th Cir. 2001); citing Bray v. Alexandria Women's Health Clinic, 506 U.S. 263,

267–68, 113 S.Ct. 753, 122 L.Ed.2d 34 (1993). In the Fifth Circuit,

                . . . a § 1985(3) claim must allege that “(1) the defendants conspired
                (2) for the purposes of depriving, either directly or indirectly, any
                person or class of persons of the equal protection of the laws, or of
                equal privileges and immunities under the laws, and (3) one or more
                of the conspirators committed some act in furtherance of the
                conspiracy; whereby (4) another person is injured in his person or
                property or deprived of having and exercising any right or privilege
                of a citizen of the United States; and (5) the action of the
                conspirators is motivated by a racial animus.

Wong v. Stripling, 881 F.2d 200, 202–03 (5th Cir. 1989).

         The Plaintiff does not attempt to meet these elements in her briefing. Out of 28 pages, the

Plaintiff devoted two sentences to her Section 1985 claim. These two sentences are conclusory

allegations of a conspiracy, unsupported by sufficient facts and citations to the record before the

Court. Thus, because “the Court is under no ‘duty to sift through the record in search of evidence

to support a party’s opposition to summary judgment,” the Court finds that the Plaintiff cannot



                                                 13
    Case: 4:19-cv-00018-SA-JMV Doc #: 80 Filed: 05/05/20 14 of 16 PageID #: 1473




establish a Section 1985 claim. See Jackson v. Cal-W. Packaging Corp., 602 F.3d 374, 379–80

(5th Cir. 2010).

          In similar fashion, the Plaintiff alleges that the defendants violated Section 1986 because

“the mayor clearly had the power and authority to require the police chief to comply with rules

and regulations governing promotions.” The Plaintiff devoted one sentence to her Section 1986

claim in her brief and does not make any legal arguments as to why her claim should survive

summary judgment. As such, the Court finds as it did above that she has not established a

cognizable Section 1986 claim and the Defendants are entitled to summary judgment. See United

States v. Reagan, 596 F.3d 251, 254 (5th Cir. 2010) (holding that failure to adequately brief an

argument results in a waiver).

   III.      Unlawful Discharge

          In addition to her federal claims, the Plaintiff asserted a state law wrongful discharge claim

against the Defendants. She alleges that she was unlawfully harassed and constructively discharged

because she reported unlawful activity that was taking place in the department. The Defendants,

however, argue that her state law claim fails because she did not file a timely notice of claim under

the Mississippi Tort Claims Act (MTCA) and alternatively, the City is immune from this claim

under the discretionary function exemption of the MTCA.

          “Mississippi has adhered to the employment at will doctrine since 1858.” Perry v. Sears,

Roebuck & Co., 508 So.2d 1086, 1088 (Miss. 1987). Under this common law rule, the employment

contract between employer and employee may be terminated by either party with or without

justification. HeartSouth, PLLC v. Boyd, 865 So.2d 1095, 1108 (Miss. 2003) (citation omitted).

The Mississippi Supreme Court carved out a public policy exception to this general rule. McArn

v. Allied Bruce–Terminix Co., Inc., 626 So.2d 603 (Miss. 1993). The Court held that “an employee



                                                   14
    Case: 4:19-cv-00018-SA-JMV Doc #: 80 Filed: 05/05/20 15 of 16 PageID #: 1474




who is discharged for reporting illegal acts of his employer to the employer or anyone else is not

barred by the employment at will doctrine from bringing action in tort for damages against his

employer.” McArn, 626 So.2d at 607.

       In order for this exception to apply, the plaintiff must have reported an illegal act. See id.

The Mississippi Supreme Court has not defined “illegal act” and has not articulated either way

whether “illegal” relates to criminal conduct or whether it applies to civil issues. Nonetheless, the

Court looks to the alleged illegal conduct in this case. The purported illegal act here would be the

alleged discrimination in the promotion process that Friend complained about to the Department

and the Mayor. Friend claims that she was wrongly terminated when she complained of this alleged

illegal conduct. While Mississippi state courts have not created a test or set of factors needed to

prove a wrongful discharge claim, the obvious evidentiary hurdle is whether the employee reported

an illegal act. Stated differently, the Court must determine whether Friend reported an illegal act.

       As the Court previously found, there were no genuine disputes of material fact as to

whether the Department discriminated against Friend when it denied her two promotions. By this,

the Court concluded that the Plaintiff did not have sufficient evidence to establish an inference of

discriminatory conduct by the Defendants. Thus, no illegal act.

       Without sufficient proof of illegal conduct, such as actual discriminatory employment

practices, Friend cannot establish a viable wrongful discharge claim under state law.




                                                 15
   Case: 4:19-cv-00018-SA-JMV Doc #: 80 Filed: 05/05/20 16 of 16 PageID #: 1475




                                        Conclusion

       For all the reasons discussed above, the Defendants’ Motion for Summary Judgment [57]

is GRANTED. The Plaintiff’s claims against all defendants are DISMISSED with prejudice. THIS

CASE IS CLOSED.

       SO ORDERED this, the 5th day of May, 2020.



                                                 /s/ Sharion Aycock
                                                 UNITED STATES DISTRICT JUDGE




                                            16
